DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/26/22 regarding the Daniel ‘033 reference have been fully considered.  
	The Applicant’s representative argues that the Daniel reference ‘033 has not pointed to any language that teaches any adjustment of the dimensions of a mesh body as claimed based on a treatment plan.
	The Examiner wants to clarify the above statement made by the Applicant’s representative.  The Examiner believes that there is always a treatment plan.  It is inherent for a surgical procedure to have a treatment plan.  The surgeon inherently has to determine the damage area, the cutting areas to remove the damage area and then determine the size and shape of the implant to be implanted.  Therefore, the dimensions of the mesh body will be “adjusted” depending of the dimensions of the bones that will be cut.  Therefore, there will be no bulk areas or unnecessary material extending beyond the rest of the naturally occurring bone.  See paragraphs 9-10 and 20.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 15-17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al US Patent Pub. 2017/0216033A1.
	Regarding claims 15 and 17, Daniels et al discloses a graft (100, see Figures 1 and 2) containment device for treating a mandible, comprising a mesh body (104, 116, 118) extending along a longitudinal axis from a first end to a second end and including a channel (138) extending therethrough along the longitudinal axis, the mesh body defined via a buccal surface, a lingual surface, a superior surface and an inferior surface, dimensions of the mesh body defined via dimensions of a target area of the mandible to be filled and adjusted relative to the dimensions of the target area based on (see paragraph 0010, lines 18-23) a desired treatment plan for the mandible, one of a distance between and a relative position of the buccal and lingual surfaces of the mesh body selected to accommodate a portion of a dental implant.  A first fixation tab (142) integrally formed with and extending from at least one of the first end and the second end of the mesh body, the first fixation tab including an opening (see two openings 130 at the tab) sized and shaped to receive a bone fixation element therethrough.  A second fixation tab (144) integrally formed with and extending from at least one of the first end and the second end of the mesh body, the second fixation tab including an opening (see two openings 130 at the tab) sized and shaped to receive a bone fixation element therethrough.
 	Regarding claim 16, the structural configuration of the implant is capable of reducing the risk of soft tissue irritation.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
	Regarding claim 20, see Fig. 11 showing the circumferential members (118) connected by longitudinal members (116).
	Regarding claims 21-25, see Figure 4 showing the position of the tabs with respect to the buccal and lingual directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/30/22